Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Mencher (Reg. No. 56,822) on 01/26/2022.     

3.	The application has been amended as follows: 
1.	(Currently Amended) An automated link aggregation configuration system, comprising:
		at least one third switching unit that is included in a first domain;
		at least one second switching unit that is included in a second domain that is different than the first domain; and
		a first switching unit that is included in the first domain, wherein the first switching unit is configured to:
discover the at least one third switching unit and the at least one second switching unit;
determine that each of the at least one third switching unit is included in the first domain with the first switching unit, and that each of 
aggregate, automatically and in response to determining that the at least one third switching unit is included in the first domain with the first switching unit, one or more first links between the first switching unit and the at least one third switching unit to provide a first Link Aggregation Group (LAG); 
designate, automatically and in response to determining that the at least one third switching unit is included in the first domain with the first switching unit, the first LAG as part of an Inter Cluster Link (ICL);
aggregate, automatically and in response to determining that the at least one second switching unit is included in the second domain that is different than the first domain, one or more second links between the first switching unit and the at least one second switching unit to provide a second LAG;
transmit intra-domain communications between the first switching unit and any of the at least one third switching unit in the first domain via the first LAG that is designated as part of the ICL; and
transmit inter-domain communications between the first switching unit in the first domain and any of the at least one second switching unit in the second domain via the second LAG.
2.	(Previously Presented) The switching unit of claim 1, wherein the second LAG includes all the second links interconnecting the first domain and the second domain.
3.	(Cancelled) 
4.	(Previously Presented) The switching unit of claim 1, wherein the first switching unit is configured to: 
designate, automatically and in response to determining that the at least one second switching unit is included in the second domain that is different than the first domain, the second LAG as part of a Virtual Link Trunk (VLT).

6.	(Previously Presented) The switching unit of claim 1, wherein the first switching unit  includes one or more third links to a fourth switching unit that is not included in a domain.
7.	(Previously Presented) The switching unit of claim 1, wherein the second LAG provides parallel redundant paths between the first switching unit in the first domain and the at least one second switching unit in the second domain.

8.	(Currently Amended) A method for automatically configuring link aggregations, comprising:
discovering, by a first switching unit that is included in a first domain, at least one second switching unit, and at least one third switching unit;
determining, by the first switching unit, that each of the at least one second switching unit is included a second domain that is different than the first domain, and that each of the at least one first switching unit is include in the first domain with the first switching unit;
aggregating, by the first switching unit automatically and in response to determining that the at least one third switching unit is included in the first domain with the first switching unit, one or more first links between the first switching unit and at least one third switching unit to provide a first Link Aggregation Group (LAG);
designating, by the first switching unit automatically and in response to determining that the at least one third switching unit is included in the first domain with the first switching unit, the first LAG as part of an Inter Cluster Link (ICL);
aggregating, by the first switching unit automatically and in response to determining that the at least one second switching unit is included in the second domain that is different than the first domain, one or more second links between 
transmitting, by the first switching unit, intra-domain communications between the first switching unit and any of the at least one third switching unit in the first domain via the first LAG that is designated as part of the ICL; and
transmitting, by the first switching unit, inter-domain communications between the first switching unit in the first domain and any of the at least one second switching unit in the second domain via the second LAG.
9.	(Previously Presented) The method of claim 8, wherein the second LAG includes all the second links interconnecting the first domain and the second domain.
10.	(Cancelled) 
11.	(Previously Presented) The method of claim 8, further comprising:
designating, by the first switching unit automatically and in response to determining that the at least one second switching unit is included in the second domain that is different than the first domain, the second LAG as part of a Virtual Link Trunk (VLT).
12.	(Previously Presented) The method of claim 8, wherein the first switching unit includes one or more third links to a fourth switching unit that is included in a third domain that is different than the first domain and the second domain.
13.	(Previously Presented) The method of claim 8, wherein the first switching unit includes one or more third links to a fourth switching unit that is not included in a domain.
14.	(Previously Presented) The method of claim 8, wherein the first domain is connected via one or more third links that are not connected to any other domain.
15.	(Previously Presented) The method of claim 8, wherein the second LAG provides parallel redundant paths between the first switching unit in the first domain and the at least one second switching unit in the second domain.

a processing system; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, causes the processing system to provide a first switching unit that is configured to:
discover at least one second switching unit, and at least one third switching unit;
determine that each of the at least one second switching unit is included a second domain that is different than a first domain that includes the first switching unit, and that each of the at least one first switching unit is include in the first domain with the first switching unit;
aggregate, automatically and in response to determining that the at least one third switching unit is included in the first domain with the first switching unit, one or more first links between the first switching unit and at least one third switching unit to provide a first Link Aggregation Group (LAG);
designate, automatically and in response to determining that the at least one third switching unit is included in the first domain with the first switching unit, the first LAG as part of an Inter Cluster Link (ICL);
aggregate, automatically and in response to determining that the at least one second switching unit is included in the second domain that is different than the first domain, one or more second links between the first switching unit and the at least one second switching unit to provide a second LAG;
transmit intra-domain communications between the first switching unit and any of the at least one third switching unit in the first domain via the first LAG that is designated as part of the ICL; and
transmit inter-domain communications between the first switching unit in the first domain and any of the at least one second switching unit in the second domain via the second LAG.


18.	(Cancelled) 
19.	(Previously Presented) The network of claim 16, wherein the first switching unit is configured to:
designate, automatically and in response to determining that the at least one second switching unit is included in the second domain that is different than the first domain, the second LAG as part of a Virtual Link Trunk (VLT).
20.	(Previously Presented) The network of claim 16, wherein the second LAG provides parallel redundant paths between the first switching unit in the first domain and the at least one second switching unit in the second domain.



REASONS FOR ALLOWANCE
4. 	The following is an examiner's statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or fairly suggests an automated link aggregation configuration system as recited in the present claims. More particularly, the prior art of record was not found to teach designate, automatically and in response to determining that the at least one third switching unit is included in the first domain with the first switching unit, the first LAG as part of an Inter Cluster Link (ICL); aggregate, automatically and in response to determining that the at least one second switching unit is included in the second domain that is different than the first domain, one or more second links between the first switching unit and the at least one second switching unit to provide a second LAG; transmit intra-domain communications between 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call

01/27/2022
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/YVES DALENCOURT/Primary Examiner, Art Unit 2457